Exhibit 10.56 Ernest K. JacquetFebruary 8th, 2011 2600 N. Flagler Dr. #909 West Palm Beach FL 33407 Robert Stec CEO and President Passport Brands, Inc. 252 W. 37th Street New York, NY 10018 Dear Bob This Letter will confirm our agreement to extend all the Bridge Notes payable to me from Passport Brands Inc. (formerly I.C. Isaacs & Co.) that are overdue on the attached Exhibit “A” to March 31, 2011. Sincerely Agreed: /s/ Ernest K. Jacquet /s/ Robert Stec Ernest K. Jacquet Robert Stec CEO and President Passport Brands Inc. Exhibit “A” PASSPORT BRANDS, Inc. Bridge Notes to Ernest K. Jacquet On November 11, 2010 the Company issued a bridge note to a Ernest Jacquet in the amount of $400,000 which is due on December 31, 2010 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note. On February 3, 2011, a partial payment of $20,000 was made on this note. On December 1, 2010 the Company issued a bridge note to a Ernest Jacquet in the amount of $140,000 which is due on December 31, 2010 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note. On December 28, 2010 the Company issued a bridge note to a Ernest Jacquet in the amount of $220,000 which is due on January 31, 2011 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note. On December 30, 2010 the Company issued a bridge note to a Ernest Jacquet in the amount of $130,000 which is due on January 31, 2011 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note. On January 14, 2011 the Company issued a bridge note to a Ernest Jacquet in the amount of $100,000 which is due on January 31, 2011 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note. On January 20, 2011 the Company issued a bridge note to a Ernest Jacquet in the amount of $50,000 which is due on January 31, 2011 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note. On January 26, 2011 the Company issued a bridge note to a Ernest Jacquet in the amount of $117,000 which is due on February 28, 2011 and bears interest at the rate of 10%. In addition, the stockholder receives a financing fee of 10% upon payment of the note
